Title: Inquest on Shadwell Mill, 18 September 1795
From: Jefferson, Thomas
To: 


Albemarle county to wit. An Inquest taken at Shadwell in the parish of Fredericksville and county aforesaid on the 18th. day of September 1795. by virtue of a writ of Ad quod damnum issued from the court of the said county on the 12th. day of the same month before Francis Taliaferro deputy sheriff of the said county and by the oaths of Thomas Bell, William Chapman, Thomas W. Lewis, Henry Gambell, Robert Snelson, Bennett Henderson, Benjamin Sneed, John Sneed, Robert Sharp, Richard Price, Joel Shifflit and John Gamble good and lawful men of the same county, who being charged and sworn upon their oaths do say that they have met on the lands of Thomas Jefferson in the writ named on the North river at the place called Shadwell aforesaid where the said Thomas Jefferson petitioned the court of the said county for leave to erect a water grist mill, and have examined the lands above and below of the property of others, and find that Peter Jefferson formerly, and afterwards the said Thomas had at the said place a water grist mill which was destroyed by a flood in 1771. that he proposes now to rebuild the said mill either in the same spot at the mouth of a Spring branch, or in such other spot as shall be thought best between that and the foot of the Sandy falls about 28. poles above: that the lands next below on the North side the river belong to Thomas Mann Randolph, whose upper line is about 129. poles below the former mill, and those next below on the South side of the said river did belong to Bennet Henderson from whom they have descended in parcenary on John, William, Sally, James, Charles, Isham, Bennet Hilsboro’, Eliza, Frances, Lucy, and Nancy Crawford, children and heirs of the said Bennet whose upper line is about 51. poles below the said former mill of the said Thomas Jefferson; that no part of those lands were overflowed or injured by the waters of the said former mill, or can be by those of the one now proposed: that they have examined also the place where the said Thomas Jefferson has taken his present canal out of the river and  the lands above and they find that it is at a natural ridge of rocks about 244. poles above the place proposed for his mill, that it is still water nearly at present from thence up to the Secretary’s ford about 462 poles above, and that the said Thomas Jefferson holds the lands on both sides of the river through the whole distance to about 10. or 12. poles above the said ford on the South side where the lands of Nicholas Lewis junr. join his, and more than a mile above the same on the North side where the lands of James Key join his: that the said Thomas Jefferson does not propose to raise a dam on the said natural ridge of rocks at the beginning of his said canal, but only to stop the sluices in the same; that neither that nor even any dam which he can build can overflow any lands either of his own or any other person above, nor throw backwater above his own lines, and therefore that it will not be to any damage of any of the proprietors of the lands above or below; that no Mansion house, office, curtilage, garden or orchard of any person above or below will be overflowed by either the back or tail-water of the said mill; that the health of the neighbors will not in their opinion be annoyed by any stagnation of the waters, nor any inconvenience be produced to any individuals in consequence of erecting the said mill, but on the contrary that it will be a convenience to the neighbors for the grinding their grain: that no navigation is at present practised through this part of the said river, the natural obstructions preventing the same, but that if the river be opened for navigation hereafter, the interests of the said Thomas ought to be postponed to that object, and those authorized to open the river should be free to make their opening in any part they think best, either of the said natural ridge of rocks, or of any stoppage which the said Thomas may have made: that since the erection of a mill dam in the year 1780. extending across the river from the lands before mentioned of the said Bennet Henderson deceased to those of Thomas Mann Randolph on the opposite side, few or no fish of passage have been taken above the said dam, except at times when it has been out of repair: that so long as the said dam is continued at it’s original height, no provision need be made by the said Thomas Jefferson for the passage of fish through or over the stoppages he proposes; but that if the said dam should be discontinued, or made so that fish may pass it, then the said Thomas Jefferson ought either to leave ten feet of the river unstopped at the South West side of the same, or, if the whole breadth of the river be stopped, then, as the water above the said natural ridge of rocks is not more than about 4 feet above the surface of the still water below the same, a slope made at some sufficient sluice thereof, of at least ten feet width, and of a length at least three times it’s height, agreeable to the requisitions of the act of assembly of 1769. intituled ‘an act to  oblige the owners of mills, hedges or stops, on the rivers therein mentioned to make openings or slopes therein for the passage of fish’ ought in that case to be made by the said Thomas Jefferson in a good and sufficient manner.
In witness whereof the said Jurors to this inquisition have severally put their seals the day, year and place first beforementioned.


Tho. Bell
Robt. Sharp


Wm. Chapman
Benjamin Snead


Robert Snelson
Richd. Price


John Gambil
TW Lewis


Joel Shiflett
Benn Henderson


Jno. Sneed
Henry Gambil


